247 S.W.3d 76 (2008)
STATE of Missouri, Respondent,
v.
Tina PALMER, Appellant.
No. WD 68437.
Missouri Court of Appeals, Western District
March 4, 2008.
Michael F. Coles, Esq., Columbia, MO, for Appellant.
Richard B. Hicks, Esq., Columbia, MO, for Respondent.
Before HOWARD, C.J., HARDWICK and WELSH, JJ.

ORDER
PER CURIAM.
Tina Palmer challenges the sufficiency of the evidence to support her conviction for third degree assault, pursuant to Section 565.070.l(3), RSMo.2000. The judgment is affirmed. Rule 30.25(b).